Exhibit 10.6.14
SECOND AMENDMENT AND EXTENSION TO LEASE
     This Agreement made this 22nd day of October, 2007, by and between MERRITT
7 VENTURE L.L.C., a Delaware limited liability company having an office and
place of business c/o Albert D. Phelps, Inc., 401 Merritt 7, Norwalk,
Connecticut 06851 (hereinafter called “Landlord”) and HARRIS INTERACTIVE INC., a
corporation having a place of business at 101 Merritt 7, Norwalk, Connecticut
06851 (hereinafter called “Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into a written lease dated March 27,
2001, as amended by First Amendment of Lease dated January 21, 2005,
collectively (the “Lease”) pursuant to which Tenant demises certain space (the
“Premises”) consisting of 14,211 gross leasable square feet on the Third Floor
in the Building known as Building 101, Merritt 7 Corporate Park, Norwalk,
Connecticut, for an initial term scheduled to expire on May 20, 2008; and
     WHEREAS, the parties desire to amend, modify and extend the Lease upon the
terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained hereunder, the Lease is hereby amended and extended as follows:
     1. The term of the Lease is hereby extended for seven (7) years and ten
(10) days from May 21, 2008 through May 31, 2015 (the “Extended Term”) upon and
subject to all of the covenants, agreements, terms, provisions, and conditions
set forth in the Lease (excluding such covenants, agreements, terms, provisions
and conditions as are inapplicable and except as hereinafter modified), so that
said term shall end on May 31, 2015 or on such earlier date upon which said
term, as hereby extended were the term originally granted with respect to the
Premises demised under the Lease.
     2. The Fixed Rent payable under Section 1.04 of the Lease for the Extended
Term shall be as follows:
     (a) At the rate of $319,747.50 per annum (which is calculated at the rate
of $22.50 per gross leasable square foot) from May 21, 2008 through May 20,
2010; and
     (b) At the rate of $333,958.50 per annum (which is calculated at the rate
of $23.50 per gross leasable square foot) from May 21, 2010 through May 20,
2012; and
     (c) At the rate of $348,169.50 per annum (which is calculated at the rate
of $24.50 per gross leasable square foot) from May 21, 2012 through May 20,
2014; and
     (d) At the rate of $383,697.00 per annum (which is calculated at the rate
of $27.00 per gross leasable square foot) from May 21, 2014 through May 31,
2015.

 



--------------------------------------------------------------------------------



 



     Such Fixed Rent shall be payable together with the cost of Tenant’s
electrical consumption at the rate set forth in Paragraph 3 hereof, subject to
further adjustments as provided in Article 24, (“Electrical Energy”), of the
Lease, plus payment of Tenant’s pro rata share of operating expenses at its then
current rate, subject to further adjustments as provided in Article 26 of the
Lease.
     3. Effective May 21, 2008, during the Extended Term, all references to
“$1.50 per square foot per annum” set forth in Article 24 of the Lease are
deleted and are replaced by “$1.75 per square foot per annum.
     4. Article 37 of the Lease is omitted in its entirety, and the following
Article is substituted in its stead:
ARTICLE 37
Tenant’s Option to Extend Term
     Section 37.01 Provided that Tenant is not then in default under the terms
of this Lease beyond any applicable cure periods and further provided that no
portion of the Premises is then being sublet by Tenant, Tenant may, at Tenant’s
option, extend the term of this Lease for additional period of five (5) years
(the” Further Extended Term”) commencing on the date following the expiration of
the Extended Term, such option to e exercised by Tenant giving formal written
notice thereof to Landlord by United States registered or certified mail, return
receipt requested, not later than twelve (12) months prior to the expiration of
the Extended Term, TIME IS OFF THE ESSENCE. If Tenant fails to give said notice
as above provided, it shall be deemed without further notice or agreement
between the parties hereto that Tenant elected not to exercise said option. If
Tenant timely exercises its option to extend the term, then if this Lease shall
be extended for a period of five (5) years commencing on the date following the
expiration of the Extended Term. Except as hereinafter provided, the Further
Extended Term shall be upon all the covenants, agreements, terms, provisions and
conditions of this Lease (except such covenants, agreements, terms, provisions
and conditions of this Lease as shall be inapplicable or irrelevant.)
     (a) During the Further Extended Term, the annual rental shall be greater of
(i) the Fixed Rent in effect during the last year of the Extended Term plus the
additional rent as provided in Articles 24 and 26 at the then current rate by
reason of the then current operating expenses of the Building and then current
electrical consumption by Tenant; or (ii) the fair rental value of the Premises
as determined pursuant to this Article.
     (b) The fair rental value of the Premises to be determined in fixing the
rental for the Further Extended Term, by agreement of the parties, shall be
based upon the fair rental value of the Premises as of the end of the Extended
Term. There shall be taken into account the then current rentals and terms of
comparable space in the Building and in comparable buildings in the same rental
area, except that consideration shall also be

 



--------------------------------------------------------------------------------



 



given to any special features of the Building and other buildings such as floor
sizes, hours of operation of building services, and special amenities and due
consideration shall be given for no concessions, no additional tenant
improvements or no tenant’s allowance.
     (c) Landlord shall notify Tenant at least two hundred seventy (270) days
prior to the expiration of the Extended Term of Landlord’s determination of fair
rental. If Landlord and Tenant cannot agree at least one hundred eighty
(180) days prior to expiration of the Extended Term as to the fair rental, then
in such event either party may elect to have such rent determined by appraisal
in the manner set forth in the paragraph (d) below.
     (d) In the event that Landlord and Tenant are unable to agree as to the
fair rental value on the effective commencement date of the term applicable
thereto, such fair rental value shall be determined by appraisal as follows:
          (i) Tenant shall appoint a disinterested person who is an MAI
appraiser with at least (10) years’ experience in appraising major office
buildings (and their rental values) in the State of Connecticut as an appraiser
on its behalf and shall notify Landlord as to the name of the person so
appointed. Within fifteen (15) days after the giving of said notice, Landlord
shall, by notice to Tenant, appoint a second disinterested person possessing
like qualifications as the appraiser on its behalf. If the appraisers thus
appointed cannot reach agreement on the fair market annual rental annual rental
value within thirty (30) days after the appointment of the second appraiser,
then the two appraisers thus appointed shall appoint a third disinterested
person possessing the aforesaid qualifications and such third appraiser shall
alone determine the question presented as promptly as possible, provided that if
the fair market annual rental value determined by such third appraiser shall
exceed the higher of the annual rental value determinations of the first and
second appraisers or shall be less than the lower of such annual rental value
determinations of such annual rental value determinations, then the
determination of such third appraiser shall be disregarded and the appraisal
next closest in amount to such third appraisal shall instead determine said fair
rental value.
          (ii) Tenant and Landlord shall be entitled to present evidence and
arguments to be appraisers(s).
          (iii) The appraisers or appraiser, as the case may be, shall be
required to give written notice to Tenant and Landlord stating their or his
determination, and shall furnish to Tenant and Landlord a signed copy of such
determination.
          (iv) Tenant and Landlord shall pay the costs and expenses of the
appraiser appointed by it and one half of the other expenses of the appraisal
procedure incurred hereunder.
     (e) In the event that the fair rental value has not been determined as
hereinabove provided by the commencement of the Further Extended Term, then
Tenant shall pay the amount provided for in Section 37.01a(i), and after the
determination of such fair rental

 



--------------------------------------------------------------------------------



 



value as herein provided, Tenant shall make any further payments to Landlord as
a result of such determination.”
     5. Upon the commencement of the Extended Term, Landlord shall pay Tenant
TWENTY-FIVE DOLLARS AND XX/100 ($25.00) per gross leasable square foot
($355,275.00) as a one-time lump sum retrofit work allowance (“Tenant’s
Allowance”) for Tenant’s discretionary use.
     (b) Notwithstanding the provisions of (a) above, upon request of Landlord,
provided the cost of the retrofit work exceeds the Tenant’s Allowance, Tenant
shall assign to Landlord’s contractor, ADP Service Corp., (which contractor
shall complete said retrofit work based upon a separate agreement with
subcontractor work awarded based on competitive bidding) Tenant’s full retrofit
work allowance so that Landlord shall make payment in the amount of said
allowance directly to said Landlord’s contractor. In the event Tenant’s retrofit
work costs less than Tenant’s Allowance, Tenant shall assign to ADP Service
Corp. the partial amount of Tenant’s Allowance equivalent to the cost of said
work and the balance of Tenant’s Allowance shall be paid to Tenant directly or
credited against Fixed Rent.
     6. Article 38 of the Lease is omitted in its entirety, and the following is
substituted in its stead:
“ARTICLE 38
One time Right of First Offer
Section 38.01 (a) Subject to the prior rights of an existing tenant, which
rights are set forth in subsection (b) hereof, if at any time during the term of
this Lease, any contiguous space on the Third Floor of the Building becomes
available for leasing (the “Option Space”), then, and provided Tenant is not
then in default under the terms of this Lease, Landlord shall grant to Tenant a
ten (10) business day right of first offer for such Option Space and Tenant
shall accept Landlord’s offer in writing within ten (10) business days of
receipt of such written offer. If Landlord and Tenant are unable to mutually
agree in writing on all of the terms for a lease (rental to be the fair rental
value as defined in Article 37 hereof) of the Option Space within ten
(10) business days after receipt of notice by Landlord of Tenant’s notice
accepting Landlord’s offer, Landlord shall be free to offer such space to any
third party and to conclude a leasing transaction with any third party upon any
terms and conditions which Landlord deems appropriate, and Tenant shall have no
further rights as to said offered space, unless the terms upon which Landlord
offered such space to Tenant become materially more favorable, in which case,
Tenant shall again have its right of first offer in accordance with the
provisions of this paragraph.
     (b) Webloyalty has first offer rights to lease space on the Third Floor of
Building 101, which space exceeds 4,000 s.f. The first offer rights of
Webloyalty are effective from July 1, 2009 through January 1, 2011.”

 



--------------------------------------------------------------------------------



 



     7. Landlord and Tenant covenant, warrant and represent to each other that
no broker was instrumental in consummating this Second Amendment and Extension
to Lease and that no conversations or prior negotiations were had with any
broker concerning the extension of the term of the Lease other than CB Richard
Ellis, Inc. Tenant agrees to indemnify and hold Landlord harmless from all
claims, losses, damages, liabilities, costs and expenses, including legal fees,
arising out of or in connection with any breach by Tenant of the foregoing
representation.
     8. (a) Except as modified by this Second Amendment and Extension to Lease,
the Lease and all the covenants, terms, agreements, conditions and provisions
thereof are hereby, in all respects, ratified and confirmed.
     (b) This Second Amendment and Extension to Lease shall be binding upon and
injure to the benefit of the parties hereto, their respective successors,
permitted assigns and legal representatives.
     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
and Extension to Lease as of the date first above written.

                  WITNESS:       MERRITT 7 VENTURE L.L.C.    
 
               
      \s\ illegible
 
      By:        \s\ illegible
 
   
 
          Margaret L. Egan    
 
               
     \s\ illegible
 
      By:        \s\ illegible
 
John P. Crosby    
 
                        HARRIS INTERACTIVE INC.    
 
               
     \s\ illegible
 
      By:        \s\ illegible
 
   
 
               
     \s\ illegible
 
      By:        \s\ illegible
 
   

 



--------------------------------------------------------------------------------



 



         
STATE OF CONNECTICUT
       )    
 
       )ss:    
COUNTY OF FAIRFIELD
       )    

     On this 22nd day of October, 2007, before me, personally appeared John P.
Crosby who acknowledged himself to be a Representative of the Executive
Committee of MERRITT 7 VENTURE L.L.C., a Delaware limited liability company, and
that he as such Representative of the Executive Committee being authorized so to
do, executed the foregoing instrument for the purpose therein contained, by
signing the name of the corporation by himself as a Representative of the
Executive Committee.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

         
 
       \s\ illegible
 
Notary Public    
 
  My commission expires:    

         
STATE OF NEW YORK
       )    
 
       )ss:    
COUNTY OF NEW YORK
       

     On this 29 day of October, 2007, before me, personally appeared Margaret L.
Egan who acknowledged herself to be a Representative of the Executive Committee
of MERRITT 7 VENTURE L.L.C., a Delaware limited liability company, and that she
as such Representative of the Executive Committee being authorized so to do,
executed the foregoing instrument for the purpose therein contained, by signing
the name of the corporation by herself as a Representative of the Executive
Committee.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

         
 
       \s\ illegible
 
Notary Public    
 
  My commission expires:    

 



--------------------------------------------------------------------------------



 



         
STATE OF NEW YORK
       )    
 
       )ss:    
COUNTY OF MONROE
       )    

     On this 19 day of October, 2007, before me, personally appeared Gregory T.
Novak who acknowledged himself to be the President and CEO of HARRIS INTERACTIVE
INC., a corporation, and that he as such President and CEO being authorized so
to do, executed the foregoing instrument for the purpose therein contained, by
signing the name of the corporation by himself as President and CEO.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

         
 
       \s\ illegible
 
Notary Public    
 
  My commission expires: 2/13/2010    

         
STATE OF NEW YORK
       )    
 
       )ss:    
COUNTY OF MONROE
       )    

     On this 19 day of October, 2007, before me, personally appeared Ronald E.
Salluzo who acknowledged himself to be the Chief Financial Officer of HARRIS
INTERACTIVE INC., a corporation, and that he as such Chief Financial Officer
being authorized so to do, executed the foregoing instrument for the purpose
therein contained, by signing the name of the corporation by himself as Chief
Financial Officer.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

         
 
       \s\ illegible
 
Notary Public    
 
  My commission expires: 2/13/2010    

 